department of tha treasury p o box - room cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax uil dollar_figure internal_revenue_service director exempt_organizations number release date data date legend state ciy dollar figure dollar figure number of acres nuumber of acres dollar figure number of acres dollar figure s a o o d p o s dear by letter dated date you requested a ruling that set-asides in the amounts of dollar_figures and dollar_figuret meet the requirements of sec_4942 b i and accordingly constitute qualifying distributions under sec_4942 g for the taxable years ending march respectively and march facts you are an irrevocable_trust established under the laws of the state of exempt from federal_income_tax under sec_501 c of the code and classified as a private_operating_foundation described in sec_4942 you were formed to develop construct and maintain a park for the benefit and enjoyment of the general_public a private_foundation under sec_509 and as b you were funded with an undivided one-half interest in approximately u c you have entered into an agreement to sell acres of real_property in approximately v acres to an unrelated developer for dollar_figurew with the proceeds you will buy out the owner of the other one-half interest of of the sale the remaining x acres for dollar_figurey accommodations facilities and amenities appropriate to a well appointed on the x acre parcel you will construct public park including lawns paths restrooms playgrounds picnic areas and athletic fields in addition to the extent funds are available the park may also include facilities such as recreational center meditation garden and public library phase began before the end of the first fiscal_year but construction is anticipated to begin in the latter part of the second fiscal_year significant construction expenditures are not expected until calendar_year construction will be completed no later than march a senior citizens’ center family the design upon completion of the public park you will actively operate and maintain it until such time as probably the city of c organization or to another sec_501 c charitable it may be transferred to a governmental entity law of the code describes organizations exempt from federal sec_509 a income_tax under section c of the code that are private operating_foundations subject_to the private_operating_foundation provisions of sec_4942 b i sec_4942 of the code defines qualifying_distribution as amount_paid to accomplish one or more purposes described in sec_170 b other than any contribution to by the foundation or one or more disqualified persons or foundation which is not an operating_foundation except as otherwise provided out one or more purposes described in sec_170 b sec_4942 a beginning on or after january an amount set_aside for a specific project within one or more purposes of sec_170 b may be treated as sec_4942 b a qualifying_distribution if the amount meets the requirements of any amount_paid to acquire an asset used directly in carrying of the code provides that an organization controlled for all taxable years a private ii any a sec_4942 b i of the code provides that an amount set_aside for a specific project may be treated as at the time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds a qualifying_distribution if the suitability test sec_4942 must spend at least investment return whichever is less directly for the active_conduct of of the code requires that private operating_foundations its adjusted_net_income or its minimum of its exempt_activities the income test operating_foundation in order to remain a private sec_53_4942_a_-3 idi defines as amount set_aside within the meaning of paragraph b a qualifying_distribution any of sec_3 of the foundation and similar excise_tax of the code may be treated as qualifying distributions for the in which such amounts are set_aside but not in the tax_year in sec_53 a -3 b regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 c c b tax_year s which actually paid if the requirements of sec_4942 paragraph b are satisfied the requirements of paragraph b if the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it suitability test of sec_53_4942_a_-3 b satisfies the cash distribution test the set-aside otherwise meets the and are satisfied is set_aside and the foundation ii i or or of the regulations provides that the suitability sec_53 a -3 b test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of suitable project a plan to erect a building to house a direct charitable educational or similar exempt activity of the foundation a sec_53_4942_a_-3 provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside in revrul_74_450 1974_2_cb_388 conversion of a portion of newly acauired land into an extension of an existing wildlife sanctuary and the remainder into a public park under a four year construction_contract under which payments were made mainly during the last two years was held to constitute a specific project an operating foundation’s analysis you have sought timely approval of your set-asides of income in accordance with sec_53 a -3 b il as required by sec_4942 a b accomplish purposes described in sec_170 c b of the regulations your proposed set-asides will be used to of the code and sec_53 a - of the code namely for the construction and operation of a public park see t c acq c b isabel peters you have credibly represented that the amounts set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 b i of the regulations of the code and sec_53 a -3 b your project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds many permits and approvals must be obtained prior to the construction of the public park moreover as is customary and appropriate in the construction industry payments will be made on an as work is done basis the project is similar to the example from the regulations cited above and to the project described in revrul_74_450 your project therefore satisfies the suitability test as set forth in sec_4942 b i of the code and sec_53_4942_a_-3 0f the regulations ruling based on the foregoing the set-asides of ending march requirements of sec_4942 g b i qualifying distributions under sec_4942 and march dollar_figures and dollar_figuret for the taxable years respectively and accordingly constitute meet the we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining the foundation’s minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53 a -2 a of the regulations a this ruling is based on the understanding there will be no material changes in the facts upon which it on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described any changes that may have a bearing is based this ruling letter is directed only to the organizations that requested them sec_6110 k cited as precedent of the code provides that they may not be used or please keep a copy of this ruling letter in your permanent records a copy of this letter has been sent to your authorized representative if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours robert choi director exempt_organizations rulings and agreements
